Citation Nr: 1760218	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran had three periods of active duty service.  He served from October 1989 to February 1996, from October 2003 to May 2005, and from November 2006 to June 2008.  He was awarded the Combat Infantryman Badge among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran filed an original claim for service connection for bilateral hearing loss in May 1996, which was denied.  In August 2010, although the Veteran filed a claim for service connection for bilateral hearing loss, the RO found new and material evidence existed to reopen the claim, and again denied service connection.  Despite the determination by the RO concerning new and material evidence, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 2001)(the Board is under the statutory obligation to conduct a de novo review of the new and material issue).  Thus, the title page includes the issue of whether new and material evidence has been presented to reopen the bilateral hearing loss claim.  

In September 2017, the Veteran testified at a video conference hearing (hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence. See Hearing Transcript at 26. To date, additional evidence has not been received.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a) (2) (2) (2002); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  In May 1996, the RO denied the claim for entitlement to service connection for bilateral hearing loss because the Veteran failed to report for scheduled VA examination.  

2  Evidence received since May 1996 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(b) (2017).  

2.  Evidence received since the May 1996 rating decision is new and material and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDIGNS AND CONCLUSIONS 

New and Material Evidence

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.  

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can neither be cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156 (a);  Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).  

The Board will generally presume the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been presented.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In deciding whether new and material evidence has been submitted, the Board looks at the evidence submitted since the last final denial of the claim on any basis.  Hickson v. West, 12 Vet. App. 247, 251 (1999) 

Here, the final denial of the claims for entitlement to service connection for bilateral hearing loss was rendered in May 1996.
.  
The evidence received since the last final denial of the claim  includes a VA examination in November 2013, which includes an audiological examination.  The Board finds this evidence new as it was not previously submitted to agency decision makers.  The evidence is material as it addresses the previously unestablished fact of a current disability.  It is not redundant, and at the very least when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade v. Shinseki, 24 Vet. App. 110, 114 (2010).  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is reopened.  



REMAND

While the Board regrets further delay, the Veteran's claim must be remanded for further development.

Outstanding records

At the hearing held before the undersigned Veterans Law Judge in September 2017, the Veteran testified that he recently had an X-ray taken of his left ankle at a VA community based outreach clinic in Charlotte, North Carolina, by his primary care doctor.  Hearing Transcript at 5, 9.  However, the record does not contain the X-ray report.  He also testified that he had taken an audiogram at a VA medical center in Monroe, North Carolina, a day prior to the hearing, which showed severe hearing loss.  Hearing Transcript at 21.  However, this report is not in the record.  Notably, the Veteran's treatment record shows that he was referred for an X-ray and an audiology consult in August 2017.  See August 2017, VA treatment record.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c) (2017).

Additionally, the agency of original jurisdiction (AOJ) last associated with the Veteran's claims file records of his treatment at the Charlotte VA Medical Center in August 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c) (2017).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

VA Examinations

The Board notes that the Veteran has not been afforded a VA examination for his left ankle disorder, and has not had a VA examination for bilateral hearing loss disabilities since November 2013.  The VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or persistent or recurrent symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is a low threshold for finding a link between a current disability and service which would require a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the Veteran's left ankle, he testified that he sprained his ankle during service and has had severe pain for 26 years since the injury.  See Hearing Transcript at 8.  Thus, for the purposes of this remand, he competently reports that he injured his left ankle in service, and that he continues to experience problems with it, remand is warranted to assess the current status of such and determine the nexus of the Veteran's claim for his left ankle disability.

Turning to the Veteran's bilateral hearing loss claim, the Board notes that the Veteran testified that he had complete loss of hearing in his right ear which has affected hearing in his left ear.  Transcript at 22-23.  The Veteran underwent an audiological examination in November 2013, which revealed some hearing loss.  See November 2013 Compensation and Pension (C&P) Audio Examination; McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (noting generally, puretone hearing thresholds above 20 dB "indicate some degree of hearing loss.").  Notably, the Veteran's Service Treatment Records (STRs) confirm that he was diagnosed with mild high frequency sensorineural hearing loss.   Further, the record confirms that the VA has conceded that the Veteran has military noise exposure.  See Decision Review Officer Decision, May 2014 (Tinnitus Decision).  Given that the file contains insufficient evidence to enable the Secretary to make a decision on the claim because there is no medical nexus opinion, remand is warranted for  a VA examination..  

Combat Veteran Status

The Board notes that the VA has determined the Veteran engaged in combat with the enemy.  Specifically, the record reflects that the Veteran received the Combat Action Badge on December 5, 2004, for ground combat with direct fire.  In his hearing the Veteran testified that his military occupation specialty (MOS) was 13 Bravo, which is a cannon crew member and field artilleryman.  Hearing Transcript at 13.  This is confirmed in the Veteran's DD Form 214.  He further testified that he shot the cannon at least once a month and during combat.  Hearing Transcript at 14.  Importantly, as noted above, VA has conceded that the Veteran was exposed to military noise.  Therefore, the Board assumes that the Veteran was exposed to hazardous noise in service, and  based on the Veteran's participation in combat during service, 38 U.S.C. § 1154(b) is applicable to the facts of this case.  

On remand, based on the combat presumption, concerning the bilateral hearing loss claim, the examiner should consider the Veteran's combat experience and address whether, with his lay statement was considered, and if it is at least as likely as not the Veteran's current hearing disability was caused by service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant and outstanding medical records including the Veteran's recent ankle X-ray and audiogram reports as well as treatment the Veteran has received at the Charlotte VA facility where the Veteran has received ongoing treatment since August 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file. 

2.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim including a nexus opinion for his bilateral hearing loss claim.  The Veteran should be requested to indicate if he has received any VA or non-VA treatment for his hearing loss or left ankle that is not evidenced in the current record.  These records as well as all VA treatment records pertaining to the treatment for these conditions since August 2017 should be obtained and associated with the claims folder.   

3.  After steps 1 and 2 are completed, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed left ankle disability(s).  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  

For each current disability identified, the examiner is specifically instructed to provide the following information:

(a)  Is it "at least likely as not (50 percent probability or greater)" that the Veteran's left ankle disability(s) began in or is related to his active duty service, yes or no?  

In providing a response to subsection (a), the examiner is specifically instructed to review the Veteran's lay statements concerning the Veteran's in service ankle injury, including statements made during the September 2017 hearing.  

(b)  Is it "at least likely as not (50 percent probability or greater)" that the Veteran's left ankle disability(s) had its onset or manifested within one year of the Veteran's discharge from service in June 2008?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized. 

A rationale for all opinions expressed should be provided in the examination report.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

4.  Schedule the Veteran for another VA examination to determine the nature, extent and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner should assume the Veteran was in fact exposed to acoustic trauma during combat service.  After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following question:

Is it at least likely as not (50 percent probability or greater)" that the any current bilateral hearing loss is related to acoustic trauma during service?

A rationale should be provided, to include specific discussion of all audiological reports in the record.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655.  In the event that the Veteran does not report for the examination, documentation should be obtained and associated with the electronic claims folder which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).





Department of Veterans Affairs


